Citation Nr: 0334071	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-02 767	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct basis, and as secondary to service-connected traumatic 
arthritis and degenerative disc disease of the cervical spine 
(cervical spine disability).  

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty in the military from 
December 1952 until retiring in October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

VA has a duty to assist the veteran in developing the 
evidence pertinent to his claims, including obtaining VA 
examinations if necessary to decide his case.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The veteran's service medical 
records indicate that he complained of headaches in 1962.  
And during his retirement examination in July 1978, he also 
reported a history of severe headaches that he said were 
treated with good results with Valium.

The veteran contends that his current headaches are caused by 
his already 
service-connected traumatic arthritis and degenerative disc 
disease of his cervical spine (cervical spine disability) or, 
alternatively, are recurrences of the same type of headaches 
he experienced while in service.  Another VA examination is 
needed prior to deciding his appeal since the medical 
examinations currently of record are inadequate to determine 
the etiology of any current headaches.

In addition, in a very recent decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO also should contact the 
veteran to obtain the information 
necessary to acquire his complete 
clinical records pertaining to any 
treatment for his cervical spine, 
headaches and right ear hearing loss 
which are not currently of record.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Schedule the veteran for an 
appropriate examination to obtain a 
medical nexus opinion concerning the 
cause of his headaches-both in terms of 
whether it is at least as likely as not 
they initially were manifested in service 
or, alternatively, were caused or 
aggravated by his now service-connected 
cervical spine disability.  And to 
facilitate making this determination, 
send the claims folder to the examiner 
for a review of the veteran's pertinent 
medical history, including a copy of this 
remand.  All indicated studies should be 
performed.

4.  Review the report of the examination 
to ensure that it responds to the 
questions asked.  If not, take corrective 
action.  See 38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If his claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




